DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 04/06/2022:
Claims 1 and 4 have been amended. 
The previous 112 rejections have been withdrawn in light of the amendment.
The previous prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication 2018/0040933 to Iuoue.
With respect to claims 1 and 8, Iuoue teaches a battery comprising a plurality of modules, wherein each of the modules for a battery comprising: 
Accumulators 121, each accumulator 121 having first and second ends and an intermediate portion coupling the first and second ends; 
an upper portion of the support portion 42 (a first flange) comprising first through openings, the first ends of the accumulators 121 being secured in the first openings; 
first electrically-conductive plates 122, each first plate 122 being connected to the first ends of the accumulators 121 of a first assembly of accumulators 121 among first assemblies of accumulators 121; 
a lower portion of the support portion 42 (a second flange) comprising second through openings, the second ends of the accumulators 121 being secured in the second openings; 

    PNG
    media_image1.png
    557
    937
    media_image1.png
    Greyscale
second electrically-conductive plates 122, each second plate 122 being connected to the second ends of the accumulators 121 of a second assembly of accumulators 121 among second assemblies of accumulators 121, all the first and second plates 122 having the same structure; and 
first, second, and third chambers partly delimited by the first and second flanges 42 and configured to contain water (a dielectric liquid), the first flange 42 separating the first and second chambers and the second flange 42 separating the second and third chambers, the first flange 42 comprising first passages for water (the dielectric liquid) between the first and second chambers and the second flange 42 comprising second passages for water (the dielectric liquid) between the second and third chambers (Iuoue: Sections [0055]-[0058]; Fig.2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0040933 to Iuoue.
With respect to claims 6 and 7, Iuoue does not specifically teach the module, wherein the total number of electric accumulators is in the range from 100 to 500 and corresponds to a multiple of 24, and wherein the total number of electric accumulators is equal to 144 or to 168. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the total number of electric accumulators is in the range from 100 to 500 and corresponds to a multiple of 24, or the total number of electric accumulators is equal to 144 or to 168, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With respect to claims 9-11, Iuoue does not specifically teach the method of manufacturing the module, however, it would have the same functionality or purpose as the claimed limitation. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0040933 to Iuoue in view of US Patent Application Publication 2006/0078789 to Wegner.
With respect to claims 2 and 3, Iuoue does not specifically teach the module, wherein each first plate comprises first holes, each first hole facing one of the first passages, and wherein each second plate comprises second holes, each second hole facing one of the second passages, and wherein the first flange comprises pins projecting into the first chamber, the first holes being crossed by said pins. 
However, Wegner teaches a battery comprising a cooling device, wherein an upper end of walls 9 (each first plate) comprises first holes, each first hole facing one of cooling channels 8 (the first passages), and wherein the lower end of the walls 9 (each second plate) comprises second holes, each second hole facing one of the cooling channels 8 (the second passages), and wherein the upper end of the walls 9 (the first flange) comprises collecting channels 12 (the pins) projecting into an upper chamber (the first chamber), the first holes being crossed by the collecting channels 12 (said pins) (Wegner: Section [0043]; Figs. 1-3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Iuoue with the teaching above from Wegner with the motivation of having a means such the cooling channels would improve the cooling efficiency of the cooling system of the battery.

With respect to claim 4, Iuoue does not specifically teach the module, wherein the first flange comprises third openings, different from the first openings, for the passage of the cooling liquid between the first and second chambers and wherein the second flange comprises fourth openings, different from the second openings, for the passage of the cooling liquid between the second and third chambers. 
However, Wegner teaches a battery comprising a cooling device, wherein the upper end of the walls 9 (the first flange) comprises third openings, different from the first openings 2, for the cooling channels 8 (the passage of the cooling liquid) between the upper chambers and the middle portion of the cooling channels 8 (the first and second chambers) and wherein the lower end of the walls 9 (the second flange) comprises fourth openings, different from the second openings 2, for the cooling channels 8 (the passage of the cooling liquid) between the middle portion of the cooling channels 8 and the lower chambers 7 (the second and third chambers) (Wegner: Section [0043]; Figs. 1-3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Iuoue with the teaching above from Wegner with the motivation of having a means such the cooling channels would improve the cooling efficiency of the cooling system of the battery.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0040933 to Iuoue in view of US Patent Application Publication 2012/0094163 to Fuller.
With respect to claim 5, Iuoue does not specifically teach the module, wherein each first plate and each second plate comprises a stack of at least first and second electrically-conductive layers made of different materials, the first layer being in mechanical contact with at least two of the accumulators and the second layer being opened opposite said at least two accumulators. 
However, Fuller teaches a battery comprising a stack of insulators 26 and strips 28 (at least first and second electrically-conductive layers made of different materials) on each end of the batteries for electric connections, the strips 28 (the first layer) being in mechanical contact with at least two of the accumulators 24 and the insulators 26 (the second layer) being opened opposite said at least two accumulators 24 (Fuller: Sections [0070]-[0071]; Fig. 5). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Iuoue with the teaching above from Fuller with the motivation of having a means such the insulator 26 may assist with heat control properties and to insulate against electrical shorting. The insulator 26 may also serve to protect against vibration during use of the pack 22. In manufacturing, the insulator 26 may be used to hold the cells 24 in place during manufacture.

Response to Arguments
Applicant’s arguments filed 04/06/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art do not disclose at least the feature of claim 1 of “the first flange comprising first passages for the dielectric liquid between the first and second chambers and the second flange comprising second passages for the dielectric liquid between the second and third chambers,” and water is not a dielectric liquid.
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. First, the support portions 42 are parts of the inner cases 4 and the inner cases 4 are being fixed together to the lower wall 112 by beams 3. In other words, the support portions 42 are parts of the structural component within the inner cases 4, which could be formed as a single piece, since it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design choice.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951).
	It is known in the art that purified water is dielectric liquid. And it really important to use purified water as a coolant instead of water in this case, since the coolant in Inoue has a chance to be in contact with the terminals of the battery. It is obvious to one of ordinary skill in the art to use purified water in order to prevent any shortage within the battery system. 
Therefore the rejections will be maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        7/16/2022